DETAILED ACTION
The Office acknowledges receipt of the Applicant’s response and amendments filed 16 June 2022.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gareth Blyth on 29 June 2022.
The following claims have been amended as detailed below: 

Claim 1 (Cancelled).
Claim 21 
In line 30 of claim 21 after “from the end effector” insert -- , wherein the end effector is maneuverable by the robotic arm to permit extraction of the replaceable staple cartridge --.
In lines 31-32 of claim 21 after “a new replaceable staple cartridge” delete -- , wherein the end effector is maneuverable by the robotic arm to permit extraction of the replaceable staple cartridge --.

Allowable Subject Matter
Claim 21 is allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art fails to disclose or make obvious the claimed combination including the following features:
an elongate channel configured to receive a replaceable staple cartridge… an extraction system configured to permit extraction of the replaceable staple cartridge from the end effector, wherein the end effector is maneuverable by the robotic arm to permit extraction of the replaceable staple cartridge
Of the prior art, Sayeh et al. (PG Pub 2008/0107239 A1) is deemed to be the most relevant.  While it discloses an extraction system for a surgical device, it does not pertain to a replaceable staple cartridge received in an elongate channel.  There are other robotic surgical instruments in the prior art such as Tovey et al. (US Patent 6,231,565 B1), but those do not have the claimed extraction system.  The combinations of the claimed limitations are novel and found to be allowable over the prior art.  The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/           Primary Examiner, Art Unit 3731